UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLTON GRAY,

                           Plaintiff,
                                                     19 Civ. 3836 (KPF)
                    -v.-
                                                          ORDER
RAUL RAMOS, LEON SCRIMMAGER,
and DAVID ONUORA,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On March 2, 2021, the Court granted Defendants’ motion to dismiss,

dismissing Plaintiff’s claims against Amber Testa and Raisa Katz with

prejudice, but granting Plaintiff leave to amend as to certain claims against the

remaining Defendants. (Dkt. #47). The Court granted Plaintiff 60 days to file

an amended complaint and warned that “[f]ailure to abide by this deadline will

result in the remaining claims in this case being dismissed with prejudice.”

(Id.). To date, Plaintiff has not filed an amended complaint nor otherwise

communicated with the Court. Accordingly, this case is DISMISSED with

prejudice. The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close this case. The Clerk of Court is directed

to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated:       May 4, 2021
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
